Case: 13-30136       Document: 00512371792         Page: 1     Date Filed: 09/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2013
                                     No. 13-30136
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

ISAAC ABDI HASHI,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CR-165-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Isaac Hashi appeals the sentence imposed for his conviction of assaulting,
resisting, or impeding a federal officer in violation of 18 U.S.C. § 111(a)(1)


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30136     Document: 00512371792      Page: 2   Date Filed: 09/12/2013

                                  No. 13-30136

and (b). He claims the district court erred by enhancing his offense level pursu-
ant to U.S.S.G. § 3A1.2(b), because there was insufficient evidence on which to
find that his attack was motivated by the victim’s status as a federal officer and
that the application of the six-level enhancement amounted to double-counting
of the victim’s status. Because Hashi preserved those arguments in the district
court, we review for harmless error. United States v. Delgado-Martinez, 564
F.3d 750, 753 (5th Cir. 2009).
      The district court determined that Hashi was a career offender and
applied U.S.S.G. § 4B1.1 to arrive at the total offense level. The court then
upwardly departed pursuant to U.S.S.G. § 4A1.3(a)(1) based on its conclusion
that Hashi’s criminal history was underrepresented by the guidelines calcula-
tions. The six-level enhancement was not used to arrive at Hashi’s total offense
level, “did not affect the district court’s selection of the sentence imposed,” and
did not affect substantial rights. See Delgado-Martinez, 564 F.3d 750, 753; see
also United States v. Chon, 713 F.3d 812, 821 (5th Cir. 2013), petition for cert.
filed (July 9, 2013) (No. 13-50). Accordingly, any error was harmless. See
United States v. Guevara, 408 F.3d 252, 261 (5th Cir. 2005).
      The judgment is AFFIRMED.




                                        2